DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9, 10, 13-17, 21, 22, and 25 are pending in the application.
Applicant’s amendment to the claims, filed on November 4, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on November 4, 2022 in response to the final rejection mailed on May 5, 2022 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is:
Group II, corresponding to currently pending claims 13-17, 21, 22, and 25; 
species A), pyruvate kinase (PK); and
species AA), pyruvate orthophosphate dikinase (PPDK).
Claims 1-5, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3, 2021.
Claims 13-17, 21, 22, and 25 are being examined on the merits with claims 15, 17, and 25 being examined only to the extent the claims read on the elected subject matter.  

Claim Rejections - 35 USC § 102
The rejection of claims 13, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0011406 A1; cited on the IDS filed on August 5, 2019; hereafter “Suzuki”) is withdrawn in view of the applicant’s amendment to claim 13 to recite “a non-blood-derived sample”. Suzuki discloses blood plasma or erythrocytes, each of which is a blood-derived sample.  

The rejection of claims 14, 22, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Champiat, D. (US 2008/0014607 A1; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Champiat”) is withdrawn in view of the applicant’s amendment to claim 14 to recite “contacting the sample…with a reaction mixture”. Champiat does not disclose contacting the soil sample with a reaction mixture.

Claim Rejections - 35 USC § 103
Claims 14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotonirainy et al. (Luminescence 23:182-186, 2008; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Rakotonirainy”) in view of Champiat, D. (US 2008/0014607 A1; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Champiat”).
As amended, claims 14, 22, and 25 are drawn to a method for determining whether a non-biogenic sample or on an instrument of interest is clean or not, 
wherein the non-biogenic sample is a non-biogenic sample to which a biogenic substance may have been attached,
wherein the biogenic substance comprises a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab, said method comprising
i) contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt;
ii) detecting any emission of light from the reaction mixture; and wherein
iii-1) when emission of light is detected, determining that the sample or instrument is biologically contaminated, thereby detecting biogenic contamination in the sample or instrument, or
iii-2) when emission of light is not detected, determining that the sample or instrument is not biogenically contaminated with a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab, and determining that the sample or instrument is clean.
The recitation of “wherein the non-biogenic sample is a non-biogenic sample to which a biogenic substance may have been attached,
wherein the biogenic substance comprises a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab” in claim 14 is interpreted as limiting the “non-biogenic sample” to a structure or substance that is suitable for the attachment of the recited biogenic substance but does not require that the non-biogenic sample be actively attached to the recited biogenic substance.   
The recitation of “when emission of light is detected, determining that the sample or instrument is biologically contaminated, thereby detecting biogenic contamination in the sample or instrument” in claim 14 is interpreted as reciting a correlation between an emission of light and the presence of biogenic contamination in the sample or instrument without limiting the active steps of i) and ii). 
The recitation of “when emission of light is not detected, determining that the sample or instrument is not biogenically contaminated with a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab, and determining that the sample or instrument is clean” in claim 14 is interpreted as reciting a correlation between no emission of light and no biological contamination/cleanliness of the sample or instrument without limiting the active steps of i) and ii). 
Given that steps iii-1) and iii-2) are recited in the alternative, claim 14 only requires either of step iii-1) or step iii-2).  
Regarding claims 14 and 25, the reference of Rakotonirainy generally discloses a method for assaying for ATP, ADP, and AMP using pyruvate kinase and luciferase to detect fungal spore contamination on documents (p. 182, abstract; p. 183, paragraph bridging columns 1 and 2). Documents are considered to be non-biogenic and suitable for the attachment of at least one of a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab. Rakotonirainy discloses a reaction mixture comprising a luciferin-luciferase reagent and pyruvate kinase, which converts ADP to ATP (p. 183 under the heading “Main reagents”, p. 184, sentence bridging columns 1-2, and p. 184, column 2, bottom), contacting the reaction mixture with a sample (p. 184, column 2, bottom), and measuring light output (p. 183, column 2, top). Rakotonirainy discloses that bioluminescence ATP assays provide a useful indicator to determine the viability of fungal strains (p. 182, Abstract), thus acknowledging a correlation between the emission of light and contamination of the documents with fungus.  
Regarding claim 22, one of ordinary skill in the art would recognize that Rakotonirainy’s documents may be contaminated with fungal spores. 
The difference between Rakotonirainy and the claimed invention is that Rakotonirainy does not disclose a metal salt as recited in claim 14.
The reference of Champiat teaches the luciferase reaction for bioluminescence ATP assays requires Mg2+ (paragraph [0013]) and teaches Tris buffer with magnesium salt as being suitable for a reaction mixture comprising pyruvate kinase, luciferin, and luciferase (paragraphs [0125] to [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rakotonirainy and Champiat to include a magnesium salt in the reaction mixture of Rakotonirainy. One would have been motivated to include a magnesium salt in the reaction mixture of Rakotonirainy because the method of Rakotonirainy includes a luciferase reaction and Champiat teaches the luciferase reaction requires Mg2+. One would have had a reasonable expectation of success to include a magnesium salt in the reaction mixture of Rakotonirainy because Champiat teaches Tris buffer with magnesium salt as being suitable for a reaction mixture comprising pyruvate kinase, luciferin, and luciferase. Therefore, the method of claims 14, 22, and 25 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant argues that the objective of Rakotonirainy is to detect fungal spores on documents. According to the applicant, fungal spores are not a recited biogenic substance in claim 14 and one of ordinary skill in the art would not have looked to start from Rakotonirainy in order to arrive at the claimed subject matter.
The applicant’s argument is not found persuasive. The claims do not require the presence of a “biogenic substance”. As stated above, the recitation of “wherein the non-biogenic sample is a non-biogenic sample to which a biogenic substance may have been attached, wherein the biogenic substance comprises a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab” in claim 14 is interpreted as limiting the “non-biogenic sample” to a structure or substance that is suitable for the attachment of a biogenic substance but does not require that the non-biogenic sample be actively attached to the recited biogenic substance. In this case, Rakotonirainy’s documents are considered to be non-biogenic and suitable for the attachment of at least one of a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab. As such, Rakotonirainy’s documents are encompassed by “a non-biogenic sample” in claim 14. 
The applicant further argues that the purpose of the process of claim 14 is limited by the preamble and Rakotonirainy does not teach or suggest practicing the active method steps for the purpose of “determining whether a non-biogenic sample or on an instrument of interest is clean or not”. 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, the recitation of “[a] method for determining whether a non-biogenic sample or on an instrument of interest is clean or not” does not limit the recited active steps. Even if the prior art was required to teach or suggest the preamble recitation of “determining whether a non-biogenic sample or on an instrument of interest is clean or not”, one of ordinary skill in the art would recognize that Rakotonirainy’s method is for determining whether or not a document is clean of a contaminating fungus or fungi. 
The applicant further argues that Rakotonirainy does not teach or suggest the step "iii-2) when emission of light is not detected, determining that the sample or instrument is not biogenically contaminated with a body fluid, blood, lymph, sweat, nasal mucus, tear, saliva, digestive juice, tissue fluid, ascitic fluid, amniotic fluid, spinal fluid, urine, feces, vomiting, sebum, coagulated blood, excrement, scurf, eye mucus, or scab, and determining that the sample or instrument is clean.”
The applicant’s argument is not found persuasive. As stated above, given that steps iii-1) and iii-2) are recited in the alternative, claim 14 only requires either of step iii-1) or step iii-2) but does not require both. The recitation of “when emission of light is detected, determining that the sample or instrument is biologically contaminated, thereby detecting biogenic contamination in the sample or instrument” in claim 14 is interpreted as reciting a correlation between an emission of light and the presence of biogenic contamination in the sample or instrument without limiting the active steps of i) and ii). Rakotonirainy discloses that bioluminescence ATP assays provide a useful indicator to determine the viability of fungal strains (p. 182, Abstract), thus acknowledging a correlation between the emission of light and contamination of the documents with fungus. 
The applicant further argues Champiat does not remedy the alleged deficiencies of Rakotonirainy.
The applicant’s argument is not found persuasive. For the reasons set forth above, the combination of Rakotonirainy and Champiat discloses all limitations of the claims and provides a motivation and a reasonable expectation of success to practice the claimed invention. 

Claims 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotonirainy (supra) in view of Champiat (supra) as applied to claims 14, 22, and 25 above, and further in view of Hansen et al. (“ATP bioluminescence – for kitchen hygiene and cleaning control of surgical instruments”, Int. J. Infect. Contr. 4:1, 2008, 4 pages; cited on Form PTO-892).  
As amended, claims 13, 15-17, and 21 are drawn to a method of determining whether a non-blood-derived sample or an instrument of interest is clean or not, comprising:
i) contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt;
ii) detecting any emission of light from the reaction mixture; and wherein
iii-1) when emission of light is detected, determining that the sample or instrument is contaminated with blood, thereby detecting blood contamination in the sample or instrument, or
iii-2) when emission of light is not detected, determining that the sample or instrument is not contaminated with blood, and determining that the sample or instrument is clean.
The recitation of “when emission of light is detected, determining that the sample or instrument is contaminated with blood, thereby detecting blood contamination in the sample or instrument” in claim 13 is interpreted as reciting a correlation between an emission of light and the presence of blood contamination in the sample or instrument without limiting the active steps of i) and ii). 
The recitation of “when emission of light is not detected, determining that the sample or instrument is not contaminated with blood, and determining that the sample or instrument is clean” in claim 13 is interpreted as reciting a correlation between no emission of light and no blood contamination/cleanliness of the sample or instrument without limiting the active steps of i) and ii). 
Given that steps iii-1) and iii-2) are recited in the alternative, claim 13 only requires either of step iii-1) or step iii-2).  
The relevant teachings of Rakotonirainy and Champiat as applied to claims 14, 22, and 25 are set forth above.
Regarding 17, Champiat further teaches addition of pyruvate orthophosphate dikinase for ATP bioluminescence assay.
The difference between claims 13, 15-17, and 21 and the combination of Rakotonirainy and Champiat is that the combination does not teach or suggest detecting blood contamination by ATP bioluminescence assay, i.e., Rakotonirainy and Champiat teach ATP bioluminescence assays for purposes other than detecting blood contamination. 
The reference of Hansen teaches that reprocessing procedures for medical devices is often monitored by determination of residual blood on instruments after reprocessing, however, described methods for detection of blood are too cumbersome to be performed routinely at reprocessing sites for medical devices (p. 1, column 1). Hansen teaches ATP is a constituent of all living cells and teaches ATP bioluminescence assay to verify success of cleaning in reprocessing of medical devices (p. 1, column 2) and for quality control of reprocessing of surgical instruments (p. 3, column 1). More specifically, Hansen teaches using ATP bioluminescence assay to check endoscope reprocessing (p. 2, column 2) and to verify the cleaning of contaminated surgical instruments in the context of validation of washer-disinfectors (p. 3, Figure 4 and column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rakotonirainy, Champiat, and Hansen to apply the ATP bioluminescence assay of Rakotonirainy and Champiat for detecting blood contamination on surgical instruments. One would have been motivated to and would have had a reasonable expectation of success to apply the ATP bioluminescence assay of Rakotonirainy and Champiat for detecting blood contamination on surgical instruments because while Hansen teaches ATP bioluminescence assay for blood contamination on surgical instruments, Hansen does not provide a detailed methodology for conducting an ATP bioluminescence assay, and Rakotonirainy and Champiat teach detailed methods for conducting ATP bioluminescence assays. Therefore, the method of claims 13, 15-17, and 21 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant argues that the combination of Rakotonirainy and Champiat does not teach or suggest testing samples or instruments to confirm successful cleaning. The applicant argues that while Champiat does disclose testing, the problem found by the present inventors as taught at paragraph was not recognized by Hansen and Hansen would not have suggested the possibility of not being able to accurately measure biogenic contamination due to ATP-degrading activity.
The applicant’s argument is not found persuasive. Regarding the applicant’s argument addressing only the combination of Rakotonirainy and Champiat, the rejection is based on the combination of Rakotonirainy, Champiat, and Hansen. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145.IV. 
Regarding the applicant’s argument that Hansen does not recognize the problem found by the present inventors, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144.IV.
The applicant further argues that Rakotonirainy and Champiat are non-analogous references relative to Hansen. According to the applicant, Rakotonirainy and Champiat are directed to entirely different fields than Hansen. The applicant argues that Rakotonirainy is concerned with fungal spores on documents, which is not related to the clinical settings discussed in Hansen. The applicant argues that Champiat is concerned with counting cells accurately, which is not related to the clinical settings discussed in Hansen. The applicant argues that contrary to the obviousness rationale, the person of ordinary skill would not have been motivated to combine Hansen with Rakotonirainy and/or Champiat.
The applicant’s argument is not found persuasive. Rakotonirainy, Champiat, and Hansen are all directed to the use of ATP bioluminescence assays for detection of biological material as ATP was known to be a cellular constituent of all living cells (see Hansen, p. 1, column 1). Thus, contrary to the applicant’s position, Rakotonirainy, Champiat, and Hansen are analogous art. As stated above, while Hansen teaches ATP bioluminescence assay to detect blood contamination on surgical instruments, Hansen does not provide a detailed methodology for conducting an ATP bioluminescence assay. In this regard, Rakotonirainy and Champiat teach detailed methods for conducting ATP bioluminescence assays and one would have applied the ATP bioluminescence assays of Rakotonirainy and Champiat to the detection of blood contamination on surgical instruments.
The applicant further argues that the inventors’ finding that ATP contained in a blood-related sample is degraded to approximately 5 to 10% in several tens of minutes at 25° C was surprising and it is not established in the record that the technical problem was recognized by any of the references on file. Thus according to the applicant, one of ordinary skill would not have been able to arrive at the claimed methods even when taking the cited references into account, in any combination.
Regarding the applicant’s “surprising” finding, there is no evidence or line of reasoning as to why the applicant’s finding was considered to be surprising. Rather, given that the prior art already recognized that ATP from an endoscope is relatively unstable as a liquid suspension (see Alfa et al., J. Hospital Infect. 90:59-65, 2015, particularly p. 62, Table II) and that ATP is degraded to ADP and AMP (Olsson et al., Scand. J. Clin. Lab Invest. 43:657-664, 1983, particularly p. 661, Table IV, p. 662, column 1), it would not have been surprising or unexpected that ATP in diluted blood samples is degraded to approximately 5 to 10% in several tens of minutes at 25° C. 
Regarding the applicant’s argument that the record has not established that the technical problem was recognized by the prior art of record, as stated above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144.IV. As further stated above, while Hansen teaches ATP bioluminescence assay to detect blood contamination on surgical instruments, Hansen does not provide a detailed methodology for conducting an ATP bioluminescence assay. In this regard, Rakotonirainy and Champiat teach detailed methods for conducting ATP bioluminescence assays and one would have applied the ATP bioluminescence assays of Rakotonirainy and Champiat to the detection of blood contamination on surgical instruments. Even if it was necessary that the prior art teach or suggest the technical problem, it was already known in the prior art that ATP from an endoscope is relatively unstable as a liquid suspension, and ATP is degraded to ADP and AMP.
The applicant further argues that the Office has not made out a prima facie rejection because the record fails to provide the articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
The applicant’s argument is not found persuasive because the rejection clearly sets forth an “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”.
The applicant further argues that the claimed invention represents surprising and unexpected results, citing to paragraphs [0010] and [0012] and Examples 4 and 5 of the specification. According to the applicant, the requirement that the method be conducted with a, “reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt...” is respectfully submitted to provide surprising and unexpected results. 
The applicant’s argument is not found persuasive. The prior art already recognized that ATP from an endoscope is relatively unstable as a liquid suspension (see Alfa et al., J. Hospital Infect. 90:59-65, 2015, particularly p. 62, Table II) and that significant amounts of ADP and AMP as degradation products of ATP can be detected (Olsson et al., Scand. J. Clin. Lab Invest. 43:657-664, 1983, particularly p. 662, column 1). As such, it would not have been surprising or unexpected that enzymatically converting the AMP and ADP degradation back to ATP and measuring the amount of ATP by bioluminescence assay would provide a more accurate measurement of initial ATP concentration in a sample.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-17, 21, 22, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of co-pending application 17/799,134 (reference application) in view of Champiat (supra) and Hansen (supra). 
Claim 14 of the reference application is drawn to a kit for measuring ATP in a sample, comprising a liquid composition according to claim 1.
Claim 15 is drawn to a method for measuring ATP and AMP and/or ADP in a sample, comprising bringing the liquid composition according to claim 1 into contact with a sample and measuring the level of luminescence.
The differences between the claims of the reference application and the claims of this application are:
1) the claims of the reference application do not recite a metal salt; and
2) the claims of the reference application do not recite detecting blood or biological contamination by ATP bioluminescence assay.
Regarding difference 1), the reference of Champiat discloses an ATP bioluminescence assay by determining the adenyl nucleotides (ATP, ADP, and AMP) in a sample (paragraph [0046]). Champiat’s method comprises using pyruvate kinase, luciferin, luciferase, and pyruvate orthophosphate dikinase in a Tris buffer (Example 2, paragraphs [0073] and [0074]). Champiat teaches the luciferase reaction requires Mg2+ (paragraph [0013]) and discloses Tris buffer with magnesium salt (paragraph [0127]). 
Regarding difference 2), the reference of Hansen teaches that reprocessing procedures for medical devices is often monitored by determination of residual blood on instruments after reprocessing, however, described methods for detection of blood are too cumbersome to be performed routinely at reprocessing sites for medical devices (p. 1, column 1). Hansen teaches ATP is a constituent of all living cells and teaches ATP bioluminescence assay to verify success of cleaning in reprocessing of medical devices (p. 1, column 2) and for quality control of reprocessing of surgical instruments (p. 3, column 1). More specifically, Hansen teaches using ATP bioluminescence assay to check endoscope reprocessing (p. 2, column 2) and to verify the cleaning of contaminated surgical instruments in the context of validation of washer-disinfectors (p. 3, Figure 4 and column 2). 
In view of the teachings of Champiat and Hansen, it would have been obvious to one of ordinary skill in the art to include a magnesium salt in the recited liquid composition and to apply the method of claim 15 for detecting blood or biological contamination. One would have been motivated to and would have had a reasonable expectation of success to include a magnesium salt in the liquid composition because the method of the claims of the reference application includes a luciferase reaction and Champiat teaches the luciferase reaction requires Mg2+. One would have been motivated to and would have had a reasonable expectation of success to apply the method of claim 15 for detecting blood or biological contamination because while Hansen teaches ATP bioluminescence assay for blood contamination on surgical instruments. Therefore, claims 13-17, 21, 22, and 25 of this application are unpatentable over claims 14 and 15 of the reference application patent in view of Champiat and Hansen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
Status of the claims:
Claims 1-5, 9, 10, 13-17, 21, 22, and 25 are pending.
Claims 1-5, 9, and 10 are withdrawn. 
Claims 13-17, 21, 22, and 25 are rejected.
No claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656